



Exhibit 10(r)(1)


FIRST AMENDMENT TO THE
ARCONIC DEFERRED COMPENSATION PLAN
(previously known as the Alcoa Deferred Compensation Plan)
(as amended and restated August 1, 2016)


Pursuant to Section 10.1 of the Arconic Deferred Compensation Plan (“Plan”),
which provides that the Plan may be amended by action of the Board or Benefits
Management Committee, the Plan is amended effective January 1, 2018, as follows:


1.    Article I (“Definitions”) of the Plan shall be amended by deleting
definition of “Committee” therefrom.


2.     Article I (“Definitions”) of the Plan shall be amended by inserting the
following definitions of “Benefits Investments Committee” and “Benefits
Management Committee” therein:


“Benefits Investments Committee” means the Benefits Investments Committee of
Arconic Inc., which shall have authority over the investment and management of
any and all corporate assets attributable or allocated to this Plan (to the
extent that this Plan becomes funded and only to the extent that Participants do
not exercise such control). Prior to January 1, 2018, such authority was vested
in the Benefits Management Committee.


“Benefits Management Committee” means the Benefits Management Committee of
Arconic Inc. (previously known as the Benefits Management Committee of Alcoa
Inc.), which shall have powers over administration of this Plan as provided
herein.


3.     References in the Plan to the “Committee” shall be revised to be
references to the “Benefits Management Committee” except for the reference in
the Article I definition of “Investment Options” which shall be revised to be
reference to the “Benefits Investments Committee”.


4.    A new Section 5.2 shall be added to the Plan as follows:


5.2.    The Benefits Investments Committee shall have the power and authority to
select the Investment Options. To the extent that this Plan becomes funded in
the future, the Benefits Investments Committee shall have authority over the
investment and management of any and all corporate assets attributable or
allocated to this Plan, except to the extent that any such assets are allocated
to an account in which a Participant exercises investment authority. In this
regard, the Benefits Investments Committee shall have the authority to approve,
to adopt, to amend, to merge and to terminate any trust established to secure
any such assets.


5.    In all other respects, the Plan is ratified and confirmed.





